Case 3:16-md-02738-FLW-LHG Document 12480 Filed 02/27/20 Page 1 of 4 PageID: 108000



    Wendy R. Fleishman (pro hac vice)
    Lieff Cabraser Heimann & Bernstein, LLP
    250 Hudson Street, 8th Floor
    New York, New York 10013-1413
    Telephone: 212.355.9500
    Facsimile: 212.355.9592

    Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


    IN RE JOHNSON & JOHNSON                          MDL NO. 16-2738 (FLW) (LHG)
    TALCUM POWDER PRODUCTS
    MARKETING, SALES
    PRACTICES, AND PRODUCTS                          CIVIL ACTION NO.: 3:19-CV-20394
    LIABILITY LITIGATION


                                                     UNOPPOSED MOTION FOR
    THIS DOCUMENT RELATES TO:                        SUBSTITUTION OF PLAINTIFF
                                                     UNDER RULE 25(a)(1) AND FOR
    Karen Lynne Davis And James Davis v.             LEAVE TO FILE AMENDMENT
    Johnson & Johnson, et al.                        OF COMPLAINT TO ASSERT
                                                     SURVIVAL AND WRONGFUL
                                                     DEATH CLAIMS

                James Davis, as the surviving spouse for Karen Lynne Davis, moves the

    Court for an Order substituting him as plaintiff in this action and leave to file the

    Amended Complaint asserting claims for wrongful death and survival.

                James Davis should be duly substituted as plaintiff in this action under the

    provisions of Rule 25(a)(1) of the Federal Rules of Civil Procedure because:




                                                  -1-
    1929008.1
Case 3:16-md-02738-FLW-LHG Document 12480 Filed 02/27/20 Page 2 of 4 PageID: 108001



                1.   Karen Lynne Davis, decedent, commenced this action before her

    death. (ECF Dkt. No. 1.)

                2.   Decedent Karen Lynne Davis died on December 5, 2019 due to

    injuries caused by the negligent acts and omissions as alleged in her original

    Complaint. (ECF Dkt. No. 1.) Decedent is survived by her husband, James Davis.

    Notice of and Suggestion of her death was filed with this Court on February 24,

    2020. (ECF Dkt. No. 7.)

                3.   Under Mississippi law, Miss. Code § 11-7-13, a surviving spouse may

    bring an action for wrongful death damages.

                4.   Pursuant to New Jersey law, the claims made by Karen Lynne Davis

    against Defendants herein survive her death. N.J.S.A. 2A:15-3.1 Under that law,

    the claims against the Defendants may be instituted as if the deceased person were

    still alive. The claims of Plaintiff Karen Lynne Davis, deceased, survive and pass

    to the Wrongful Death Beneficiaries.

                5.   A proposed First Amended Complaint also now alleging survival and

    wrongful death claims is attached hereto as Exhibit A.

                6.   Plaintiff’s counsel has met and conferred with Defendants’ counsel,

    who has indicated Defendants do not oppose the motion.



    1
      See also Mississippi Wrongful Death statute, Miss. Code § 11-7-13 (allowing the
    right of action for personal injuries to survive the death of the injured).
                                               -2-
    1929008.1
Case 3:16-md-02738-FLW-LHG Document 12480 Filed 02/27/20 Page 3 of 4 PageID: 108002



                7.   This motion is timely in that the deadline for the Wrongful Death

    Beneficiaries to file a motion for substitution of parties is not expired.

    Dated: February 27, 2020             Respectfully submitted,
                                         LIEFF CABRASER HEIMANN &
                                         BERNSTEIN, LLP


                                         By: /s/ Wendy R. Fleishman

                                            Wendy R. Fleishman (pro hac vice)
                                            250 Hudson Street, 8th Floor
                                            New York, New York 10013-1413
                                            Telephone: 212.355.9500
                                            Facsimile: 212.355.9592
                                            Attorneys for Plaintiffs




                                               -3-
    1929008.1
Case 3:16-md-02738-FLW-LHG Document 12480 Filed 02/27/20 Page 4 of 4 PageID: 108003



                                 CERTIFICATE OF SERVICE
                I hereby certify that on February 27, 2020 a copy of the foregoing was filed

     electronically. Service of the filing will be made on all ECF-registered counsel by

     operation of the Court’s electronic system. Parties may access this filing through

     the Court’s system.


                                                      /s/ Wendy R. Fleishman
                                                       Wendy R. Fleishman




                                                -4-
    1929008.1
